ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
West Point Contractors, Inc.                 )      ASBCA Nos. 60770, 60771
                                             )                 60772,60773
Under Contract No. W912PL-13-D-0022          )

APPEARANCE FOR THE APPELLANT:                       Robert G. Ruggieri, Esq.
                                                     Cohen Seglias Pallas Greenhall
                                                      & Furman P.C.
                                                     Philadelphia, PA

APPEARANCES FOR THE GOVERNMENT:                     Thomas J. Warren, Esq.
                                                     Acting Engineer Chief Trial Attorney
                                                    John F. Bazan, Esq.
                                                     Engineer Trial Attorney
                                                     U.S. Army Engineer District, Los Angeles

                 OPINION BY ADMINISTRATIVE JUDGE CLARKE

       It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties' stipulation and agreement, that the appeal is sustained. In the nature of a
consent judgment, the Board makes a monetary award to appellant in the amount of
$522,614.51. This amount is inclusive of interest. No further interest shall be paid.

      Dated: 1 March 2018



                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

                                                  I concur



                                                  J. RE1PROUTY
Administrative Judge                              Administrative Judge
Acting Chairman                                   Vice Chairman
Armed Services Board                              Armed Services Board
of Contract Appeals                               of Contract Appeals
       I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA Nos. 60770, 60771, 60772,
60773, Appeals of West Point Contractors, Inc., rendered in conformance with the
Board's Charter.

       Dated:




                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                           2